Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 1 of 12 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________x
NATOSHA DUNSTON,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
BKNY1 INC. and
132 CAPULET HOLDINGS, LLC,

                  Defendants.
_____________________________________x

       Plaintiff, Natosha Dunston, by her undersigned counsel, hereby files this Complaint and

sues, Bkny1 Inc., and 132 Capulet Holdings, LLC, for injunctive relief pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Natosha Dunston, currently resides in Brooklyn, New York, and is sui

juris. She is a qualified individual with disabilities under the ADA law. Natosha’s left leg was

amputated due to the excessive blood clotting in her legs following an adverse reaction to

medications administered during a surgical procedure in September of 2015. She has visited the

property, which forms the basis of this lawsuit and plan to return to the property to avail herself

of the goods and services offered to the public at the property, and to determine whether the

property has been made ADA compliant. Her access to the facility and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

                                                                                                      1
Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 2 of 12 PageID #: 2



offered therein was denied and/or limited because of these disabilities, and will be denied and/or

limited in the future unless and until Defendants are compelled to remove the physical barriers to

access and ADA violations which exist at the facility, including but not limited, to those set forth

in the Complaint.

       3.      Defendant, 132 Capulet Holdings, LLC, is a limited liability company that

 transacts business in the State of New York and within this judicial district. Defendant is the

 owner, of the real property, which is the subject of this action located on or about at 132

 Montague St, Brooklyn, NY 11201 (hereinafter the “Facility”).

       4.      Defendant, Bkny1 Inc., is a domestic corporation that transacts business in the

 State of New York and within this judicial district. Defendant is the operator and lessee of the

 premises known as Caffe Buon Gusto, located on or about at 132 Montague St, Brooklyn, NY

 11201 (hereinafter the “Facility”).

       5.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Eastern District.

                           FACTUAL ALLEGATIONS AND CLAIM




                                                                                                        2
Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 3 of 12 PageID #: 3



      9.      Plaintiff has attempted to access the facility, but could not do so without severe

hardship, because of her disabilities, and the physical barriers to access and ADA violations that

exist at the Facility, which restrict and/or limit her access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

      10.     Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit her access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      11.     Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      12.     Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

 I.   INACCESSIBLE ENTRANCE. IACCESSIBLE TRAVEL PATH LEADING TO
      ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED AS
      REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
      EXISTING STEPS AT TRAVEL PATH LEADING TO ENTRANCE ACT AS A

                                                                                                         3
Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 4 of 12 PageID #: 4



       BARRIER TO ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEPS
       AT TRAVEL PATH LEADING TO ENTRANCE.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 303.4
          Ramps. Changes in level greater than ½ inch high shall be ramped, and shall comply
          with 405 or 406.
 II.   NON-COMPLIANT EXISTING HANDRAILS AT STEPS LEADING TO
       ENTRANCE. HANDRAIL EXTENSIONS NOT PROVIDED AS REQUIRED AT
       STEPS LEADING TO ENTRANCE.
       a. ADAAG 505.10 Handrail Extensions. Handrail gripping surfaces shall extend
          beyond and in the same direction of stair flights and ramp runs in accordance with
          505.10. ADAAG 505.10.2 Top Extension at Stairs. At the top of a stair flight,
          handrails shall extend horizontally above the landing for 12 inches (305 mm)
          minimum beginning directly above the first riser nosing. Extensions shall return to a
          wall, guard, or the landing surface, or shall be continuous to the handrail of an
          adjacent stair flight. ADAAG 505.10.3 Bottom Extension at Stairs. At the bottom of
          a stair flight, handrails shall extend at the slope of the stair flight for a horizontal
          distance at least equal to one tread depth beyond the last riser nosing. Extension shall
          return to a wall, guard, or the landing surface, or shall be continuous to the handrail of
          an adjacent stair flight.
III.   INACCESSIBLE TRAVEL PATH TO EXTERIOR DINING AREA. ACCESSIBLE
       ROUTE TO EXTERIOR DINING AREA NOT PROVIDED AS REQUIRED.
       EXISTING STEPS AT TRAVEL PATH LEADING TO EXTERIOR DINING AREA
       ACT AS A BARRIER TO ACCESSIBILITY.
       a. ADAAG 206.2.5 Restaurants and Cafeterias. In restaurants and cafeterias, an
          accessible route shall be provided to all dining areas, including raised or sunken
          dining areas, and outdoor dining areas. ADAAG 206 Accessible Routes ADAAG


                                                                                                  4
Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 5 of 12 PageID #: 5



         206.1 General. Accessible routes shall be provided in accordance with 206 and shall
         comply with Chapter 4. ADAAG 303.4 Ramps. Changes in level greater than ½ inch
         high shall be ramped, and shall comply with 405 or 406.
IV.   REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT TRAVEL PATH
      THRU DINING TABLES LOCATED AT EXTERIOR DINING AREA..
      a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
         comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
         or more of the following components: walking surfaces with a running slope not
         steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
         and platform lifts. All components of an accessible route shall comply with the
         applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
         General. Walking surfaces that are a part of an accessible route shall comply with
         403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
         clear width of walking surfaces shall be 36 inches (915 mm) minimum.
V.    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
      EXTERIOR DINING TABLES. A MINIMUM PERCENTAGE OF EXISTING
      EXTERIOR DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
         902.2 Clear Floor or Ground Space. A clear floor space complying with 305
         positioned for a forward approach shall be provided. Knee and toe clearance
         complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
         306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
         part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
         minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
         inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
         Minimum Required Depth. Where knee clearance is required under an element as
         part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
         inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
         the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
         (760 mm) wide minimum.
VI.   REQUIRED MINIMUM SPACE NOT PROVIDED IN VESTIBULE BETWEEN TWO
      DOORS IN SERIES AT ENTRANCE.
      a. ADAAG 404.2.6 Doors in Series and Gates in Series. The distance between two
         hinged or pivoted doors in series and gates in series shall be 48 inches (1220 mm)
         minimum plus the width of doors or gates swinging into the space.



                                                                                            5
 Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 6 of 12 PageID #: 6



VII.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        INTERIOR SIDE OF THE FIRST OF TWO DOORS IN SERIES AT ENTRANCE.
        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
           full width of the doorway and the required latch side or hinge side clearance.
VIII.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        EXTERIOR SIDE OF THE SECOND OF TWO DOORS IN SERIES AT ENTRANCE.
        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
           full width of the doorway and the required latch side or hinge side clearance.
 IX.    NON-COMPLIANT DOOR KNOB AT THE SECOND OF TWO DOORS IN SERIES
        AT ENTRANCE REQUIRES TWISTING OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
  X.    INACCESSIBLE DINING TABLES LOCATED AT INTERIOR DINING AREA.
        REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
        INTERIOR DINING TABLES. A MINIMUM PERCENTAGE OF EXISTING
        INTERIOR DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
        a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
           dining surfaces are provided for the consumption of food or drink, at least 5 percent
           of the seating spaces and standing spaces at the dining surfaces shall comply with
           902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
           Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
           902.2 Clear Floor or Ground Space. A clear floor space complying with 305
           positioned for a forward approach shall be provided. Knee and toe clearance
           complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
           306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
           part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
           minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
           inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
           Minimum Required Depth. Where knee clearance is required under an element as
           part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
           inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
           the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
           (760 mm) wide minimum.




                                                                                                6
 Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 7 of 12 PageID #: 7



 XI.    THE FIRST OF TWO RESTROOMS IS INACCESSIBLE. REQUIRED MINIMUM
        CLEAR WIDTH NOT PROVIDED AT DOOR OF THE FIRST OF TWO
        RESTROOMS.
        a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
           inches (815 mm) minimum. Clear openings of doorways with swinging doors shall be
           measured between the face of the door and the stop, with the door open 90 degrees.
XII.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        DOOR OF THE FIRST OF TWO RESTROOMS.
        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
           full width of the doorway and the required latch side or hinge side clearance.
XIII.   NON-COMPLIANT DOOR KNOB AT DOOR OF THE FIRST OF TWO
        RESTROOMS REQUIRES TWISTING OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
XIV.    NON-COMPLIANT LOCK AT DOOR OF THE FIRST OF TWO RESTROOMS
        REQUIRES TWISTING OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
XV.     REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN THE FIRST OF
        TWO RESTROOMS.
        a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
           rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
           with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
           shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning
           space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
           be permitted to include knee and toe clearance complying with 306
XVI.    INACCESSIBLE LAVATORY IN THE FIRST OF TWO RESTROOMS. REQUIRED
        MINIMUM CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY IN THE
        FIRST OF TWO RESTROOMS.
        a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
           space complying with 305, positioned for a forward approach, and knee and toe
           clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor



                                                                                                7
   Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 8 of 12 PageID #: 8



            or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
            minimum.
XVII.    INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN THE
         FIRST OF TWO RESTROOMS NOT PROVIDED AS REQUIRED.
         a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
            lavatories and sinks shall be insulated or otherwise configured to protect against
            contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
XVIII.   INACCESSIBLE PAPER TOWEL DISPENSER IN THE FIRST OF TWO
         RESTROOMS. NON COMPLIANT HEIGHT OF PAPER TOWEL DISPENSER IN
         THE FIRST OF TWO RESTROOMS EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE.
         a. ADAAG Advisory 606.1 General. If soap and towel dispensers are provided, they
            must be located within the reach ranges specified in 308. ADAAG 308.2 Forward
            Reach. ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the
            high forward reach shall be 48 inches maximum and the low forward reach shall be
            15 inches minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed
            High Reach. Where a high forward reach is over an obstruction, the clear floor space
            shall extend beneath the element for a distance not less than the required reach depth
            over the obstruction. The high forward reach shall be 48 inches maximum where the
            reach depth is 20 inches maximum. Where the reach depth exceeds 20 inches, the
            high forward reach shall be 44 inches maximum and the reach depth shall be 25
            inches maximum. ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed.
            Where a clear floor or ground space allows a parallel approach to an element and the
            side reach is unobstructed, the high side reach shall be 48 inches maximum and the
            low side reach shall be 15 inches minimum above the finish floor or ground. ADAAG
            308.3.2 Obstructed High Reach. Where a clear floor or ground space allows a
            parallel approach to an element and the high side reach is over an obstruction, the
            height of the obstruction shall be 34 inches maximum and the depth of the obstruction
            shall be 24 inches maximum. The high side reach shall be 48 inches maximum for a
            reach depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the
            high side reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
 XIX.    INACCESSIBLE MIRROR IN THE FIRST OF TWO RESTROOMS. NON
         COMPLIANT MOUNTED HEIGHT OF MIRROR IN THE FIRST OF TWO
         RESTROOMS EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
         a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
            installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
            maximum above the finish floor or ground. Mirrors not located above lavatories or
            countertops shall be installed with the bottom edge of the reflecting surface 35 inches
            (890 mm) maximum above the finish floor or ground.



                                                                                                  8
   Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 9 of 12 PageID #: 9



  XX.    INACCESSIBLE WATER CLOSET IN THE FIRST OF TWO RESTROOMS.
         REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
         THE FIRST OF TWO RESTROOMS.
         a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
            Clearances around water closets and in toilet compartments shall comply with 604.3.
            ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.
 XXI.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
         WATER CLOSET IN THE FIRST OF TWO RESTROOMS.
         a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
            bars shall be provided on the side wall closest to the water closet and on the rear wall.
XXII.    THE SECOND OF TWO RESTROOMS IS INACCESSIBLE. REQUIRED MINIMUM
         CLEAR WIDTH NOT PROVIDED AT DOOR OF THE SECOND OF TWO
         RESTROOMS.
         a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
            inches (815 mm) minimum. Clear openings of doorways with swinging doors shall be
            measured between the face of the door and the stop, with the door open 90 degrees.
XXIII.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
         DOOR OF THE SECOND OF TWO RESTROOMS.
         a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
            doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
            full width of the doorway and the required latch side or hinge side clearance.
XXIV.    NON-COMPLIANT DOOR KNOB AT DOOR OF THE SECOND OF TWO
         RESTROOMS REQUIRES TWISTING OF THE WRIST.
         a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
            operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
            Operable parts shall be operable with one hand and shall not require tight grasping,
            pinching, or twisting of the wrist. The force required to activate operable parts shall
            be 5 pounds maximum.
XXV.     NON-COMPLIANT DOOR LOCK AT DOOR OF THE SECOND OF TWO
         RESTROOMS REQUIRES TWISTING OF THE WRIST.
         a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
            operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
            Operable parts shall be operable with one hand and shall not require tight grasping,
            pinching, or twisting of the wrist. The force required to activate operable parts shall
            be 5 pounds maximum.
XXVI.    REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN THE SECOND OF
         TWO RESTROOMS.



                                                                                                   9
   Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 10 of 12 PageID #: 10



          a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
             rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
             with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
             shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning
             space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
             be permitted to include knee and toe clearance complying with 306
XXVII.    INACCESSIBLE LAVATORY IN THE SECOND OF TWO RESTROOMS.
          REQUIRED MINIMUM CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY
          IN THE SECOND OF TWO RESTROOMS.
          a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
             space complying with 305, positioned for a forward approach, and knee and toe
             clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
             or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
             minimum.
XXVIII.   INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN THE
          SECOND OF TWO RESTROOMS NOT PROVIDED AS REQUIRED.
          a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
             lavatories and sinks shall be insulated or otherwise configured to protect against
             contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
 XXIX.    INACCESSIBLE PAPER TOWEL DISPENSER IN THE SECOND OF TWO
          RESTROOMS. NON COMPLIANT HEIGHT OF PAPER TOWEL DISPENSER IN
          THE SECOND OF TWO RESTROOMS EXCEEDS MAXIMUM HEIGHT
          ALLOWANCE.
          a. ADAAG Advisory 606.1 General. If soap and towel dispensers are provided, they
             must be located within the reach ranges specified in 308. ADAAG 308.2 Forward
             Reach. ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the
             high forward reach shall be 48 inches maximum and the low forward reach shall be
             15 inches minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed
             High Reach. Where a high forward reach is over an obstruction, the clear floor space
             shall extend beneath the element for a distance not less than the required reach depth
             over the obstruction. The high forward reach shall be 48 inches maximum where the
             reach depth is 20 inches maximum. Where the reach depth exceeds 20 inches, the
             high forward reach shall be 44 inches maximum and the reach depth shall be 25
             inches maximum. ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed.
             Where a clear floor or ground space allows a parallel approach to an element and the
             side reach is unobstructed, the high side reach shall be 48 inches maximum and the
             low side reach shall be 15 inches minimum above the finish floor or ground. ADAAG
             308.3.2 Obstructed High Reach. Where a clear floor or ground space allows a
             parallel approach to an element and the high side reach is over an obstruction, the
             height of the obstruction shall be 34 inches maximum and the depth of the obstruction


                                                                                                10
  Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 11 of 12 PageID #: 11



              shall be 24 inches maximum. The high side reach shall be 48 inches maximum for a
              reach depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the
              high side reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
 XXX.      INACCESSIBLE MIRROR IN THE SECOND OF TWO RESTROOMS. NON
           COMPLIANT MOUNTED HEIGHT OF MIRROR IN THE SECOND OF TWO
           RESTROOMS EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
           a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
              installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
              maximum above the finish floor or ground. Mirrors not located above lavatories or
              countertops shall be installed with the bottom edge of the reflecting surface 35 inches
              (890 mm) maximum above the finish floor or ground.
XXXI.      INACCESSIBLE WATER CLOSET IN THE SECOND OF TWO RESTROOMS.
           REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
           THE SECOND OF TWO RESTROOMS.
           a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
              Clearances around water closets and in toilet compartments shall comply with 604.3.
              ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
              minimum measured perpendicular from the side wall and 56 inches (1420 mm)
              minimum measured perpendicular from the rear wall.
XXXII.     REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
           WATER CLOSET IN THE SECOND OF TWO RESTROOMS.
           a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
              bars shall be provided on the side wall closest to the water closet and on the rear wall.

           13.    The above listing is not to be considered all-inclusive of the barriers, which exist

   at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

   ADA violations.

           14.   The removal of the physical barriers, dangerous conditions and ADA violations set

   forth herein is readily achievable and can be accomplished and carried out without much

   difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

   36.304.

           15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

   reasonably anticipates that she will continue to suffer irreparable harm unless and until



                                                                                                         11
Case 1:20-cv-01289-EK-RLM Document 1 Filed 03/10/20 Page 12 of 12 PageID #: 12



Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the facility, including those set forth herein.

        16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have her reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

        17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering

Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff her reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.


                                                         Respectfully submitted,
                                                         s/Maria Costanza Barducci
                                                         Maria Costanza Barducci, Esq.
                                                         BARDUCCI LAW FIRM
                                                         Attorneys for Plaintiff
                                                         5 West 19th Street, 10th Floor
                                                         New York, New York 10011
                                                         Bar No.: 5070487
                                                         Telephone: 212-433-2554
                                                         Email: mc@barduccilaw.com




                                                                                                      12
